Citation Nr: 0013919	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 27, 1997 
for the award of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This appeal arose from a June 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
effective date earlier than August 27, 1997 for the award of 
a total disability evaluation based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran filed his claim for entitlement to service 
connection for paranoid schizophrenia as secondary to 
service-connected removal of right testicle on March 30, 1995 
and perfected an appeal from an August 1995 rating action 
which denied that claim.

2.  The appeal from the August 1995 rating action was pending 
when the veteran filed a second claim for entitlement to 
service connection for paranoid schizophrenia as secondary to 
service-connected removal of right testicle on March 20, 1997

3.  Service connection for paranoid schizophrenia was granted 
with an evaluation of 70 percent assigned effective March 20, 
1997.  His only other service-connected disability is removal 
of right testicle evaluated as 10 percent disabling.  

4.  Thereafter, a total disability evaluation based on 
individual unemployability was awarded effective August 27, 
1997.  

5.  The record shows that the veteran was founded to be 
permanently and total disability due to paranoid 
schizophrenia for non-service-connected pension benefits 
purposes effective from April 1990.   

CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
service connection for paranoid schizophrenia is March 30, 
1995.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.400, 
3.400(2)(i) (1999).

2.  Under governing law, the effective date of the award for 
a total rating based on individual unemployability for the 
veteran's paranoid schizophrenia is March 30, 1995.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 3.400 (1999).  For claims involving service connection, the 
effective date is the day following separation from service 
or the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(2)(i) (1999).

According to 38 C.F.R. § 3.400(o)(2) (1999), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise the date of receipt of the 
claim.

The pertinent laws and regulations also state that total 
disability ratings for compensation may be assigned where the 
schedular rating for the service-connected disabilities is 
less than 100 percent when it is found that the service-
connected disability is sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).

A review of the record indicates that the veteran filed a 
claim for service connection for paranoid schizophrenia as 
secondary to service-connected removal of right testicle on 
March 30, 1995.  In August 1995, the RO denied entitlement to 
service connection; he was informed of this decision on 
August 8, 1995.  On August 23, 1995, the RO received the 
veteran's notice of disagreement with this decision.  In 
September 1995, he was provided a statement of the case, to 
which he responded with a substantive appeal, which was 
received at the RO on September 29, 1995.  Despite properly 
perfecting this appeal, this issue was not sent to the Board 
of Veterans' Appeals (Board) for appellate review.  

The veteran then filed another claim for service connection 
for paranoid schizophrenia as secondary to service-connected 
removal of right testicle which was received on March 20, 
1997.  Service connection was awarded by a rating action 
issued in June 1997 and an evaluation of 70 percent was 
assigned, effective March 20, 1997.  The veteran appealed the 
assignment of the 70 percent rating.  Thereafter, the RO 
assigned a total disability evaluation based on individual 
unemployability effective August 27, 1997.  The veteran 
appealed this decision.  The Board, in a April 1999 decision 
denied the claim for an evaluation in excess of 70 percent 
for paranoid schizophrenia.  The issue currently before the 
Board is entitlement to an effective date earlier than August 
27, 1997 for the award of a total disability evaluation based 
upon individual unemployability due to service-connected 
disability.  

After reviewing the record, the Board finds that the 
veteran's claim for service connection for paranoid 
schizophrenia as secondary to service-connected removal of 
right testicle has been pending since March 30, 1995, since 
he had perfected this appeal.  Therefore, it is determined 
that service connection for paranoid schizophrenia should 
have been awarded effective March 30, 1995.  Moreover, the 
evidence revealed that it was factually ascertainable that 
the veteran was unemployable as a result of the service-
connected paranoid schizophrenia at that time, particularly 
in light of the fact that he had been receiving pension 
benefits since June 1990 as a consequence of this disorder.  
Therefore, it is found that the award of a total rating based 
upon individual unemployability due to the service-connected 
paranoid schizophrenia should also be effective March 30, 
1995.  

The record shows that a March 1981 rating action denied 
service connection for a nervous condition secondary to the 
right testicle removal.  At that time, the veteran was 
diagnosed as having an anxiety neurosis and a personality 
disorder.  Since this claim was based on a diagnosis of a 
different disorder, the veteran's 1981 claim was a different 
claim than the one filed in 1995.  See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996).  Moreover, the March 1981 
rating action is final.  See 38 U.S.C.A. § 7105 (West 1991).  
The Board finds no basis upon which to award an effective 
date earlier than March 30, 1995.  


ORDER

An effective date of March 30, 1995 for the award of service 
connection for paranoid schizophrenia and for the award of a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

